Citation Nr: 1117423	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  03-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Nashville, Tennessee.  The Veteran has repeatedly requested and then withdrawn his requests for RO and Travel Board hearings.  There is no outstanding request for a hearing.

When this issue was before the Board in January 2008, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran did not participate in the occupation of Hiroshima or Nagasaki, and he was not exposed to ionizing radiation during service.  

2.  The Veteran's prostate cancer was not present until decades following his discharge from service and is not etiologically related to service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and its incurrence or aggravation during such service  may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by letter mailed in February 2008.  Although this notice was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, service treatment records have been obtained, as well as pertinent post service private and VA medical records.  Additionally, the Board notes that the Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with his claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As explained below, the evidence fails to establish that the Veteran was exposed to ionizing radiation in service.  In addition, the medical evidence currently of record clearly shows that the Veteran did not develop prostate cancer until decades following his discharge from service.  Moreover, there is no competent evidence indicating the Veteran's current prostate cancer may be associated with service or another service-connected disability.  Consequently, VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Neither the Veteran nor his representative has identified any other outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).

First, if a Veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (2010); 38 C.F.R. §§ 3.307, 3.309.  Prostate cancer is not subject to this presumption.  

Second, prostate cancer is a recognized radiogenic disease under 38 C.F.R.             § 3.311.  When it has been determined that a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan from September 1945 until July 1946, or other activities as claimed, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits (USB) for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory opinion from the Undersecretary for Health. If after this consideration the USB determines there is no reasonable possibility the veteran's disease resulted from radiation exposure in service, the USB shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c).

Third, service connection may be established by competent evidence establishing the existence of a nexus between the claimed condition and service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for his prostate cancer because it is related to his exposure to ionizing radiation in service.  He alleges that while he was assigned to the USS INTREPID from September to November 1945, he had shore duty and made an unauthorized visit to Nagasaki.  In addition, he suggests that the chemicals he used to service airplanes could have caused his prostate cancer.


The record reflects and the Veteran does not dispute that he was initially diagnosed with prostate cancer more than 50 years following his discharge from service.  There is no medical or other competent evidence linking the prostate cancer to the Veteran's exposure to chemicals during service or otherwise linking the disability to service.  As noted above, prostate cancer is not subject to presumptive service connection on the basis of radiation exposure.

Prostate cancer is a recognized radiogenic disease under 38 C.F.R. § 3.311, and the record reflects that all indicated development to determine if the Veteran was exposed to radiation during service has been completed.  

An August 2010 letter from the Defense Threat Reduction Agency (DTRA) indicates that during his active service, the Veteran was transferred to a Navy base on Guam in October 1945 and transferred to the USS INTREPID on October 20, 1945.  The ship departed Guam the following day and arrived at Tokyo Bay on October 21, 1945.  It remained there until December 3, 1945, when it departed for the United States.  The DTRA indicated that Tokyo Bay is approximately 420 miles from Hiroshima and 595 miles from Nagasaki.  Thus, the DTRA determined that the historical records did not document the Veteran's presence with a VA-defined American occupation force or in the vicinity of Hiroshima or Nagasaki, Japan during the VA-defined occupation period.  A separate August 2010 letter from the Department of the Navy likewise indicates that review of their exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  

The Board has no reason to dispute that the Veteran had shore duty or leave while assigned to the USS INTREPID, but finds that it is not plausible that the Veteran would have traveled 595 miles to visit Nagasaki during such duty or leave.  The Board can only conclude that the Veteran's memory is faulty or he has fabricated this account.  In the Board's opinion, the information provided by the service department affirmatively establishes that the Veteran did not have the opportunity to visit Nagasaki while he was on active duty.  Therefore, the Board concludes that the Veteran was not exposed to ionizing radiation during service and no further development is required under 38 C.F.R. § 3.311. 

The evidence of a nexus between the veteran's prostate cancer and his naval service is limited to the veteran's own statements.  This is not competent evidence of the claimed nexus since laypersons, such as the veteran, are not qualified to render an opinion concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


